PER CURIAM.
The Court has received a Suggestion of Death in the above-captioned appeal. The suggestion reports that Richard McMillin, appellant, died at the Potosí Correctional Center on December 2,1996.
McMillin was before our Court appealing the denial of his petition for a writ of habeas corpus. Since his imprisonment ended upon his death, and there can be no future collateral consequences flowing from his imprisonment, his collateral attack is moot. Lane v. Williams, 455 U.S. 624, 102 S.Ct. 1322, 71 L.Ed.2d 508 (1982); McMann v. Ross, 396 U.S. 118, 90 S.Ct. 395, 24 L.Ed.2d 303 (1969).
Accordingly, the appeal is dismissed as moot, the judgment of the District Court is vacated, and the case is remanded with instructions to dismiss the petition as moot. See United States v. Munsingwear, Inc., 340 U.S. 36, 39-41, 71 S.Ct. 104, 106-07, 95 L.Ed. 36 (1950).